Citation Nr: 1213781	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-19 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from January 31, 2006 to February 1, 2006.  

[The issue of entitlement to service connection for hypertension, as secondary to a service-connected disability, will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple decisions of the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida which denied payment or reimbursement for treatment provided to the Veteran by a private facility from January 31, 2006 to February 1, 2006.  The Veteran appealed the denial to the BVA, and the case was referred to the Board for appellate review.  

In December 2010, the Board issued a decision denying the Veteran's claim seeking payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from January 31, 2006 to February 1, 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2011, the Court vacated the December 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  


REMAND

The Veteran seeks payment or reimbursement for the medical care that he received at the Orlando Regional Medical Center from January 31, 2006 through February 1, 2006.  In February 2006, the VAMC granted payment for the period of the Veteran's admission on January 30, 2006, but denied payment beyond that date on the basis that the Veteran had become sufficiently stable for discharge or transfer to a VA hospital for further care at that time.  The Veteran maintains that he was on morphine his first two days at the Orlando Regional Medical Center and therefore was not considered "medically stable" until his date of discharge on February 1, 2006.  

The Veteran was not service connected for any disability at the time of his hospitalization.  Pertinent medical records show that, on January 30, 2006, the Veteran was admitted to the emergency room of the Orlando Regional Medical Center for left lower quadrant pain of two days duration.  He remained at this hospital and received treatment for this condition until his discharge on February 1, 2006.  

As previously discussed in the Introduction, the Board denied the Veteran's claim seeking reimbursement for medical treatment administered at the Orlando Regional Medical Center from January 31, 2006 to February 1, 2006 in the December 2010 decision.  In the November 2011 Joint Motion, the parties determined that a remand was warranted because the Board decision did not contain an adequate statement of reasons or bases for its denial of the claim.  First, it was noted that the evidence of record indicated that the Veteran served as a medic during his period of service, which conflicts with the Board's conclusion that the Veteran is not shown to be anything other than a layperson, without appropriate medical training and expertise, and therefore not competent to render a probative opinion on a medical matter.  Secondly, the parties to the Joint Motion noted that the determination that the Veteran did not meet any of the requirements under 38 C.F.R. §17.1002 was inadequately explained.  Lastly, the parties to the Joint Motion held that neither the Chief Medical Officer nor the Board addressed a component required to establish entitlement to reimbursement for emergency treatment - namely, the criteria enumerated under 38 U.S.C. §1725(f)(1)(C) which basically establishes that qualifying emergency treatment will continue until "(i) such time as the veteran can be transferred safely to a Department facility or other Federal Facility and such facility is capable of accepting such transfer...."  According to the Joint Motion, the Board decision should have discussed whether a VA or Federal facility was capable of accepting the Veteran's transfer once he became stable. 

The Board finds that, before these factors can be addressed fully, the Veteran's claim must remanded for additional evidentiary development to ascertain the circumstances surrounding the condition for which the Veteran received emergency treatment from January 30, 2006 - February 1, 2006, and to obtain a medical opinion from a VA physician to determine whether the Veteran could have been transferred safely from the private treatment facility to a VA facility on or after January 30, 2006.  In addition, the claim is remanded to determine whether a VA or federal facility was capable of accepting the Veteran as a patient at the time in which the Veteran could be transferred safely from the private treatment facility to a Department facility or other Federal facility.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).  

During the pendency of the appeal, certain regulatory amendments went into effect on January 20, 2012, which removed the following requirement under 38 C.F.R. §17.1002:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  
Hence, prior to the January 2012 regulatory amendments, there were nine criteria listed under 38 C.F.R. §17.1002(a)-(i) (2011).  

Also during the pendency of the appeal, on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

Additionally, this amendment adds a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  The Board will consider and apply the amended version of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of emergency treatment.

As previously noted above, in the May 2006 NOD and April 2008 substantive appeal, the Veteran maintained that he was not medically stable until his discharge due to being given morphine the first two days of his admission at Orlando Regional Medical Center.  

Prior to the January 2012 regulatory amendments, payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  A veteran is safe to be transferred once he/she has become stabilized.  38 C.F.R. § 17.1005(b)(2011).  

These regulations were revised as of January 20, 2012, and based on the regulatory amendments, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA Medical Center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment; or (2) could have reported to a VA Medical Center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  76 Fed. Reg. 79,067, 70,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1005(b)(1),(2)).  

If it is determined that a medical emergency no longer exists, the January 2012 regulatory amendments hold that claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) the non-VA facility notified VA at the time that the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and that the transfer of the veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or other Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress notes, discharge summary, or other applicable medical record.  76 Fed. Reg. at 79,071 (to be codified at 38 C.F.R. § 17.1005(c)(1), (2)).  If the stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  76 Fed. Reg. at 79,072 (to be codified at 38 C.F.R. §17.1005(d)).  

In this regard, the record reflects that the Veteran was admitted to Orlando Regional Medical Center on January 30, 2006 with an admitting diagnosis of diverticulitis.  The Veteran's VA medical records in connection with his claim seeking hypertension to include as secondary to his service-connected PTSD, indicate that he started working at his own lawn service business in 1989 and subsequently left that position in January 2006 due to his abdominal problems, to include his diverticulitis.  There is nothing in the record to show that the Veteran's diverticulitis was caused by an accident or work-related injury.  Furthermore, the record reflects that the Veteran worked for himself at the time this condition developed.  See March 2009 VA treatment report.  

Private consultation notes dated on January 30, 2006 indicate that review of the Veteran's cardiovascular, respiratory, genitourinary and endocrinological systems was completely negative.  This evaluation also included a typical laboratory work up with comprehensive metabolic panel, urinalysis, and an abdominal CT (computed tomography) scan which revealed acute diverticulitis.  The Veteran was admitted for treatment which included intravenous (IV) antibiotics, IV fluids, and surgical observation.  His condition was described as "stable."  The Veteran's treatment records during the remainder of his hospitalization show an improvement in his condition.  Indeed, the General Surgery Daily Note dated on January 31, 2006 indicated that the Veteran was doing "better" and "remained afebrile."  In addition, the consulting physicians appear to have made simple, straightforward recommendations that did not significantly alter the treatment plan initiated by the emergency room and admitting physicians.  Progress notes dated on February 1, 2006 reflect that the Veteran was "[f]eeling good" and no longer experiencing pain.  The discharge summary report reflects that the Veteran's condition at the beginning of his admission quickly improved after he was placed on certain medication.  He was in "good condition" at the time of discharge.  

While these medical records seem to indicate that the Veteran's condition improved after his admission on January 30, 2006, other than the Veteran's own opinion, the record does not contain any competent medical evidence reflecting whether a medical emergency continued after January 30, 2006, and whether the Veteran could be safely transferred to a VA facility for continuation of treatment after this date.

In addition, as previously mentioned above, and as pointed out by the parties to the Joint Motion, in accordance with the Veterans' Mental Health and Other Care Improvement Act of 2008, VA's payment authority, in cases of emergency treatment, is extended until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as "at the time the veteran could have been transferred safely to a [VA] facility or other Federal facility, no [VA] facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility."  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

While the medical records generated during the Veteran's hospitalization at the Orlando Regional Medical Center reflect that his condition was "stable" upon admission, and showed continuing improvement throughout the duration of his hospitalization, a review of these records is clear for any documentation of efforts or attempts made by the Orlando Regional Medical Center, requesting his transfer to a VA healthcare facility after January 30, 2006.  The record is also devoid of any documentation to show whether it would have been feasible to transfer the Veteran from the Orlando Regional Medical Center to the VAMC in Tampa, Florida and whether there were any hospital beds available at the VA facility at that time.  Based on the lack of evidence, the Veteran's claim should be remanded for additional evidentiary development-specifically, to obtain information regarding when and how the Veteran's condition for which he was received emergency treatment at the Orlando Regional Medical Center from January 31, 2006 to February 1, 2006 developed; to obtain medical opinions as to whether a medical emergency continued after January 30, 2006, and as to whether the Veteran could be safely transferred to a VA facility for continuation of treatment after this date; and to determine whether the Orlando Regional Medical Center notified VA at the time the Veteran could be safely transferred to a VA facility and the transfer of the Veteran was not accepted and whether the Orlando Regional Medical Center made and documented reasonable attempts to request transfer of the Veteran to a VA health care facility.  76 Fed. Reg. at 79, 072 (to be codified at 38 C.F.R. § 17.1005(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide a description of the circumstances surrounding the condition for which he was admitted, and received emergency treatment for, at Orlando Regional Medical Center from January 30, 2006 to February 1, 2006.  Specifically, the Veteran should be asked to provide any information as to whether this condition developed or was caused by an accident or work-related injury while he was carrying out his occupational duties working at his lawn service business or any other form of employment.  

2.  Then, forward the claims file to an appropriate VA physician for review and opinions (as requested below).  The doctor should review the claims folder and consider all pertinent evidence of record, including the medical records and consultation notes dated on January 30, 2006 which indicate that the Veteran was in "stable" condition.  Then, based on his or her review of the relevant medical evidence, the VA physician should make determinations, based on sound medical judgment, as to whether a medical emergency continued after January 30, 2006 and as to whether at any point during the Veteran's hospitalization at Orlando Regional Medical Center from January 30, 2006 to February 1, 2006, the Veteran could have been transferred to, or otherwise reported to, a VA medical facility, for continuation of treatment.  

3.  Contact Orlando Regional Medical Center and ask them to furnish the names and addresses of any and all VA treatment facilities contacted from January 30, 2006 to February 1, 2006, in an attempt to have the Veteran transferred to a VA treatment facility.  

4.  Obtain the telephone logs or other records of communications from the designated VA facilities contacted by the Orlando Regional Medical Center on or after January 30, 2006.  Associate copies of those records with the file.  

5.  The VAMC at Tampa, Florida should provide a copy of its logbook or any other records pertaining to the availability of hospital beds from January 30, 2006 to February 1, 2006.  Associate copies of those records with the file.  

6.  Once the evidentiary development has been completed, readjudicate the issue of entitlement to payment or reimbursement for medical expenses incurred at the Orlando Regional Medical Center from January 30, 2006-February 1, 2006.  If the Veteran's claim is not granted to his satisfaction, furnish him and his accredited representative with a supplemental statement of the case (SSOC) that provides a detailed analysis and give them an opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


